 

EXHIBIT 10.37

 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN

 

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

You have been granted the number of restricted stock units indicated below by
Theravance, Inc. (the “Company”) on the following terms:

 

Name:                                     P. Roy Vagelos

 

Restricted Stock Unit Award Details:

 

Date of Grant:

April 22, 2008

Restricted Stock Units:

28,898

 

Each restricted stock unit (the “Restricted Stock Unit”) represents the right to
receive one share of the Company’s Common Stock subject to the terms and
conditions contained in the Restricted Stock Unit Agreement.

 

Vesting Schedule:

 

Vesting is dependent upon continuous service as an Employee, a Consultant, or a
member of the Board (“Service”) throughout the vesting period.  The units will
vest in forty-eight (48) equal monthly installments, provided that you remain in
continuous Service through each such date. In addition, all of the restricted
stock units subject to this award will vest immediately if the Company is
subject to a Change in Control (as defined in the Plan) before your continuous
Service terminates and upon your death or cessation of Service due to Disability
(as defined below).

 

You and the Company agree that your right to receive the units is granted under
and governed by the terms and conditions of the Plan and of the Restricted Stock
Unit Agreement that is attached to and made a part of this document. 
Capitalized terms not defined herein have the meaning ascribed to such terms in
the Plan.

 

You agree that the Company may deliver by email all documents relating to the
Plan or this award (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements).  You also agree that the Company may
deliver these documents by posting them on a web site maintained by the Company
or by a third party under contract with the Company.  If the Company posts these
documents on a web site, it will notify you by email.

 

RECIPIENT:

 

THERAVANCE, INC.

 

 

 

 

 

By: 

 

 

 

 

 

 

Title: 

 

Print Name

 

 

 

--------------------------------------------------------------------------------


 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN:
RESTRICTED STOCK UNIT AGREEMENT

 

Payment for Shares

 

No payment is required for the restricted stock units you are receiving.

 

 

 

Nature of Units

 

Your units are bookkeeping entries. They represent only the Company’s unfunded
and unsecured promise to issue shares of Common Stock on a future date. As a
holder of units, you have no rights other than the rights of a general creditor
of the Company.

 

 

 

Vesting

 

The restricted stock units that you are receiving will vest as shown in the
Notice of Restricted Stock Unit Award.

 

 

 

 

 

No additional units vest after your Service has terminated for any reason,
except as set forth on the Notice of Restricted Stock Unit Award.

 

 

 

 

 

The restricted stock units will vest in full if not assumed or substituted with
a new award as set forth in Section 11.3 of the Plan.

 

 

 

Time of Settlement

 

A vested unit will be settled on the fourth anniversary of the Date of Grant or,
if earlier, 60 days following the cessation of your Service for any reason.

 

 

 

 

 

If a unit vests on an accelerated basis as the result of a Change in Control,
then it will be settled immediately prior to the closing of the transaction that
constitutes a Change in Control.

 

 

 

 

 

If a unit vests on an accelerated basis as the result of your death or
Disability, then it will be settled 60 days following the cessation of your
Service due to your death or Disability.

 

 

 

Disability

 

For all purposes under this Agreement, “Disability” means that you are unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted, or can be expected to last, for a continuous period
of not less than one year.

 

 

 

Form of Settlement

 

At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested unit.

 

 

 

Forfeiture

 

If your Service terminates for any reason, then your restricted stock units that
have not vested before the termination date and do not vest as a result of the
termination pursuant to this Agreement or as set forth on the Notice of
Restricted Stock Unit Award, will be forfeited

 

--------------------------------------------------------------------------------


 

 

 

immediately. This means that the restricted stock units will immediately revert
to the Company. You receive no payment for restricted stock units that are
forfeited. The Company determines when your Service terminates for this purpose.

 

 

 

Stock Certificates

 

No shares of Common Stock shall be issued to you prior to the date on which the
restricted stock units are settled. At the time of settlement, a stock
certificate for the shares representing your vested restricted stock units shall
be released to you or the Company shall cause to be issued in book-entry form,
registered in your name or in the name of your legal representatives,
beneficiaries or heirs, as the case may be, the number of shares of Common Stock
representing your vested restricted stock units. No fractional shares shall be
issued.

 

 

 

Stockholder Rights

 

The restricted stock units do not entitle you to any of the rights of a
stockholder of Common Stock. Upon settlement of the restricted stock units into
shares of Common Stock, you will obtain full voting and other rights as a
stockholder of the Company.

 

 

 

Units Restricted

 

You may not sell, transfer, pledge or otherwise dispose of any restricted stock
units or rights under this Agreement other than by will or by the laws of
descent and distribution. Notwithstanding the foregoing, you may designate a
beneficiary or beneficiaries to receive any property distributable with respect
to the restricted stock units upon your death.

 

 

 

Withholding Taxes

 

No shares will be distributed to you unless you have made arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the settlement of this award.

 

 

 

Restrictions on Issuance

 

The Company will not issue shares to you if the issuance of shares at that time
would violate any law or regulation.

 

 

 

Restrictions on Resale

 

You agree not to sell any shares of Common Stock you receive under this
Agreement at a time when applicable laws, regulations, Company trading policies
(including the Company’s Insider Trading Policy, a copy of which can be found on
the Company’s intranet) or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify.

 

 

 

No Retention Rights

 

Your award or this Agreement does not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause. Nor shall this Agreement in any way be construed or interpreted
so as to affect adversely or otherwise impair the right of the Company or the
stockholders to remove you

 

2

--------------------------------------------------------------------------------


 

 

 

from the Board at any time in accordance with the provisions of applicable law.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Common
Stock, the number of restricted stock units that will vest in any future
installments will be adjusted accordingly.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the State of Delaware.

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Finance
Department.

 

 

 

 

 

This Agreement, the Notice of Restricted Stock Unit Award, and the Plan
constitute the entire understanding between you and the Company regarding this
award. Any prior agreements, commitments or negotiations concerning this award
are superseded. This Agreement may be amended only by another written agreement
between the parties.

 

BY ACCEPTING THIS RESTRICTED STOCK UNIT AWARD, YOU AGREE TO

 

ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

3

--------------------------------------------------------------------------------

 